Benham, Judge.
On the first appearance of this case in this court, we affirmed the judgment of the trial court. 168 Ga. App. 385 (308 SE2d 850) (1983). The Supreme Court granted certiorari in order to review this court’s affirmance of the denial of a directed verdict to appellants and the grant of a directed verdict to appellee as to liability. The Supreme Court affirmed our ruling as to the denial of appellants’ motion for a directed verdict, but reversed our decision upholding the grant of a directed verdict as to liability. 253 Ga. 119 (317 SE2d 180) (1984). Our other holdings in the case remain undisturbed.
Accordingly, the judgment of the Supreme Court is made the judgment of this court, the judgment of the trial court is reversed, and the case is remanded to the trial court for a new trial.

Judgment reversed.


McMurray, C. J., and Birdsong, J., concur.